Citation Nr: 0507185	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, that denied the veteran's claim of 
entitlement to service connection for a total disability 
rating based on individual unemployability (TDIU).  The 
veteran has perfected a timely appeal.  In November 2000, the 
veteran moved to the jurisdiction of the RO in Philadelphia, 
Pennsylvania.

In a statement received at the RO in October 1999, the 
veteran requested an increased rating for his service-
connected right ulnar and median nerve neuropathy.  This 
issue has not been adjudicated and is referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405 (1998) 
(Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO).

In a written presentation submitted to the Board in February 
2005, the veteran's representative argued that the veteran 
should be provided separate evaluations for disability of the 
ulnar and median nerves, ulnar palsy, and carpal tunnel 
syndrome on the right.  Since the Board does not have 
jurisdiction over the issue of the appropriate rating for the 
ulnar and median nerve disability, it does not have 
jurisdiction over the question of whether separate 
evaluations are warranted.  These questions are referred to 
the RO as part of the veteran's claim for an increased 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a February 2005 appellant's brief, the veteran, by and 
through his service representative, filed a new claim of 
entitlement to service connection for a cervical spine 
disability.  To date, however, these claims have not been 
adjudicated.  Since these claims, if granted, could have an 
impact on the disposition of the currently appealed TDIU 
claim, the Board concludes that all of these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  It would be premature for the Board to 
decide the currently appealed TDIU claim prior to 
adjudication of the veteran's increased rating claim for 
right ulnar and median nerve neuropathy and the service 
connection claims for carpal tunnel syndrome, ulnar palsy, 
and a cervical spine disability.  Therefore, the Board is 
deferring a decision on the TDIU claim.

In TDIU claims, the United States Court of Appeals for 
Veterans Claims has held that the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his ability to work.  38 U.S.C. § 5107(a) (West 
2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2004).  A review 
of the claims file does not show that such an opinion has 
been obtained with respect to the veteran's TDIU claim.  
Accordingly, VA examination is warranted in order to obtain 
an opinion concerning the veteran's employability.

The veteran's statements and other information in the claims 
file shows that the participated in a program of VA 
vocational rehabilitation.  The vocational rehabilitation 
folder, if existent, would be relevant to his claim for TDIU.

The VCAA requires VA to provide a claimant with notice of the 
evidence needed to substantiate the claim, of what evidence 
the claimant is responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  In implementing this statute, VA has undertaken 
to tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The veteran and 
his service representative have not been given this notice  
with respect to the currently appealed TDIU claim.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Send the veteran a VCAA notice letter 
with regard to his claim of entitlement 
to TDIU in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The veteran is advised that the evidence 
needed to substantiate his claim is that 
showing that his service connected 
disability prevents him from getting or 
keeping employment that is consistent 
with his education and work experience.

2.  Obtain the veteran's VA vocational 
rehabilitation folder and associate it, 
or copies of its contents, with the 
claims folder.

3.  Adjudicate the claim for service 
connection for a cervical spine 
disability.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurologic 
examination.  The claims folders must be 
sent to the examiner for review, and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum to the report.  

The examiner should describe the current 
manifestations of the veteran's service-
connected right ulnar and median nerve 
neuropathy.  

The examiner should express an opinion as 
to the severity of any paralysis, 
neuritis or neuralgia of the right median 
and ulnar nerves.  If there is paralysis, 
the examiner should report whether it is 
complete.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the right ulnar and median nerve 
neuropathy, without consideration of any 
other disorders, would make the veteran 
unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  (The veteran 
stated that his occupational experience 
was in housekeeping and he reported 
completing high school).  

5.  Then, re-adjudicate the TDIU claim.  
If the benefit is not granted, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


